Title: From Thomas Jefferson to Gideon Granger, 1 September 1806
From: Jefferson, Thomas
To: Granger, Gideon


                        
                            Dear Sir
                            
                            Monticello Sep. 1. 06
                        
                        I happened to be in the neighborhood of Lynchburg immediately after the death of mr Leak the postmaster, &
                            availed myself of the opportunity I had to enquire, from good persons, into the characters of the competitors for the
                            office. they are as follows.
                        1 Christopher Lynch. his family formerly owned the site of the town and now hold a part of it & the
                            circumjacent country. they are half quakers in religion, & more than half feds in politics. avaricious, oppressive &
                            disliked extremely by the inhabitants. his appointment would be very displeasing.
                        2.   Cocke. I believe he conducts the office per interim. a young man, unoffending, but entirely
                            insignificant in character, having neither the enmity nor the friendship of any body. of no character in politics, but of
                            federal society.
                        3. Seth Ward. of a well known & longstanding family of Virginia had a handsome patrimonial estate which
                            was swallowed up by a security-ship. of strict integrity & worth, esteemed & beloved by every body; now keeping a
                            tavern for a livelihood, the best one in the place. firmly & thro’ all times republican.
                        4. the revd. William Heath of whom I know nothing but from Dr. Jennings, a worthy man, who sais in his
                            letter to me ‘he is struggling to raise half a dozen children to be an ornament to society & instruments for the
                            perpetuation of republican principles.’ this is every word he sais on the subject of his character. 
                  Accept affectionate
                            salutations & assurances of continued esteem & respect
                        
                            Th: Jefferson
                            
                        
                    